        Case 2:19-cv-00913-WB Document 12-1 Filed 09/19/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAROEUN CHHAB,                                                      CIVIL ACTION
          Petitioner,

       V.

LAWRENCE MAHALLY, et al.,
         Respondents.                                                No. 19-0913


                                            ORDER

WENDY BEETLESTONE, J.

              AND NOW, this       It/'"" day of OcJu~ iv               2019, upon careful and

independent consideration of the petition for Writ of Habeas Corpus, together with the response

thereto, and after review of the Report and Recommendation of United States Chief Magistrate

Judge Linda K. Caracappa, IT IS ORDERED that:

               1.     The Report and Recommendation is APPROVED and ADOPTED.

              2.      The petition for Writ of Habeas Corpus is DISMISSED with prejudice.

              3.      There is no probable cause to issue a certificate of appealability.

              4.      The Clerk of the Court shall mark this case closed for statistical purposes.
